IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Milton Hershey School,                         :           CASE SEALED
                             Petitioner        :
                                               :
                 v.                            :           No. 665 C.D. 2019
                                               :
Pennsylvania Human Relations                   :
Commission,                                    :
                      Respondent               :


                                          ORDER

       NOW, February 12, 2020, after further review, it appears that this Court’s
order granting an unopposed motion to retain jurisdiction in this case by amending
its November 4, 2019 Order by Orders dated December 3 and 9, 2019, was
unnecessary and not beneficial to the orderly proceedings before the Pennsylvania
Human Relations Commission. Accordingly, the Court’s December 3 and 9, 2019
Orders are VACATED, and the Court’s November 4, 2019 Opinion and Order are
CONFIRMED.1


                                            _____________________________________
                                            RENÉE COHN JUBELIRER, Judge




       1
         This Order has no effect on the Application to Intervene and Unseal (Application) filed
in this matter or the enforcement of this Court’s February 11, 2020 Opinion and Order resolving
the Application.